Citation Nr: 0620802	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-28 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.  

2.  Entitlement to service connection for impaired vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for post-traumatic stress disorder or 
schizophrenia and for impaired vision.  

The issue of entitlement to service connection for a chronic 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's claimed 
impaired vision either had its onset in service or preexisted 
service and was permanently worsened therein, or is due to 
exposure to Agent Orange during service in the Republic of 
Vietnam during the Vietnam era.


CONCLUSION OF LAW

The veteran's current impaired vision was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001, February 2005, 
March 2005 and October 2005; a rating decision in October 
2001; a statement of the case in October 2003 that was resent 
in June 2004; and a supplemental statement of the case in 
February 2005 and June 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in October 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In October 2005 the veteran wrote that he had no 
additional evidence to submit.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

II.  Facts and analysis

The veteran seeks entitlement to service connection for 
impaired vision which started in 1968.  He contends that his 
impaired vision began in service when he developed welder 
eyes while stationed in Ethiopia.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disability was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2005).

Mere congenital or developmental defects; absent, displaced, 
or supernumerary parts; refractive error of the eye; 
personality disorder; and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (2005).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. 
Court of Appeals for Veterans Claims (Court) held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Although the veteran served during a defined period of war, 
the veteran has not alleged that his claimed impaired vision 
is a result of trauma suffered in combat.  Thus, 
consideration under 38 U.S.C.A. § 1154(b) is not warranted.  
See Kowalski v. Nicholson, 19 Vet. App. 171. (2005); Sizemore 
v. Principi, 18 Vet. App. 264, 272 (2004).

Service medical records show that at the induction 
examination the veteran's eyes were normal.  His distant 
vision was 20/20 bilaterally and his near vision was "J-1" 
(20/15 vision) bilaterally.  In April 1968, at a periodic 
examination, he was referred for an ophthalmic consultation 
at which findings were normal and mixed astigmatism in his 
left eye was diagnosed.  Reading glasses were prescribed.  In 
April 1968 the veteran sought treatment after welding with a 
torch and not wearing goggles all of the time.  He complained 
of photophobia and pain.  The impression was welding 
conjunctivitis.  Medication was prescribed and he was 
assigned to quarters for one day.  Although he had been 
referred for the ophthalmic consultation the day prior to 
being diagnosed with welding conjunctivitis, it is not clear 
whether the actual examination was performed on that day.  

According to the medical history provided by the veteran at 
the time of an examination for separation in October 1970, he 
had worn glasses since childhood.  The examiner noted no past 
history of blurred vision.  His visual acuity was recorded as 
distance vision at 20/25 bilaterally, and near vision at 
20/20.  His eyes were clinically evaluated as normal.  

Thus, residuals of welding conjunctivitis were not shown at 
separation from service.  During service, astigmatism, a type 
of refractive error, was noted.  However, refractive error is 
not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2005).  Thus, residuals 
of an eye injury or a chronic acquired eye disorder were not 
shown in service.  

In correspondence received in August 2004, the veteran also 
stated that he had been diagnosed with cataracts and 
mentioned his history of exposure to Agent Orange.  Although 
the veteran having served in Vietnam is presumed to have been 
exposed to Agent Orange or similar herbicide, cataracts is 
not on the list of presumptive diseases based upon herbicide 
exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  
Accordingly, no Agent Orange presumption for service 
connection for impaired vision or cataracts applies.  If no 
Agent Orange presumption applies, then the standard methods 
of establishing service connection may be utilized. 

Post service, prison treatment records show a diagnosis of 
presbyopia, also a form of refractive error.  Thus, 
presbyopia is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (2005).  

The Board recognizes that the veteran sincerely believes that 
he has impaired vision attributable to his service.  He is 
competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, lay individuals are not considered 
competent to offer medical opinions or diagnoses, and 
statements to that effect do not provide a basis upon which 
to establish service connection.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
assertions are not competent medical evidence of a nexus 
(that is, a causal link) between any current impaired vision 
and his active service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's impaired vision began or 
was aggravated during service.  The documentary record is of 
high probative value.  There is no competent medical evidence 
that the veteran currently has impaired vision to include 
cataracts which have been linked to service to include 
exposure to Agent Orange.  No probative, competent medical 
evidence exists of a relationship between any current 
impaired vision and any continuity of symptomatology asserted 
by the veteran.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999) (holding that, where there is assertion of continuity 
of symptomatology since service, medical evidence is required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition"), vacated on other grounds 
sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).

In summary, with regard to claimed impaired vision, the Board 
concludes that the preponderance of the competent and 
probative evidence is against finding that the veteran's 
claimed impaired vision is related to any incident during 
service.  Thus, the preponderance of the evidence is against 
granting service connection, either on a direct or aggravated 
basis or on any presumptive basis.  Since the preponderance 
of the evidence is against this claim, the benefit-of-the-
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim for 
service connection for impaired vision must be denied.


ORDER

Entitlement to service connection for impaired vision is 
denied.




REMAND

The veteran seeks entitlement to service connection for a 
chronic acquired psychiatric disorder claimed as PTSD and/or 
schizophrenia.  According to the veteran's DD Form 214 and DD 
Form 215, he was awarded the Combat Infantryman Badge and the 
Purple Heart which establish that the veteran was engaged in 
combat with the enemy.  A determination has been made that 
additional evidentiary development is necessary with respect 
to this issue.  Accordingly, further appellate consideration 
will be deferred and this case is remanded for action as 
described below.

Review of the record reveals the appellant is incarcerated in 
prison.  VA has a statutory obligation to assist veterans in 
the development of their claims; the duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).

No sentencing reports and/or psychiatric evaluations for his 
incarceration in 1975 or for his competency trial in 1993 are 
of record.  The veteran has claimed he was diagnosed with 
schizophrenia related to service and PTSD in 1993 with 
reference to which several doctors had testified at a trial 
in 1993.  The veteran claims that the connection between his 
schizophrenia and service was mentioned at his trial by Dr. 
Roan from Florida State Hospital, and a PTSD examination 
report was also in the transcript of his trial at Bay County 
Circuit Court in 1993 by another doctor whose specialty was 
PTSD.  Other than Dr. Roan, the veteran did not recall the 
names.  The Board notes that a copy of a Motion dated in 
October 1993 to reevaluate the veteran for competency names 
several doctors as having been sworn.  A November 1993 
addendum to Judgment and Sentencing indicates that expert 
witnesses had testified on behalf of the veteran regarding 
his mental condition.  Any such prison sentencing evaluations 
and 1993 trial records regarding competency should be 
identified (with assistance of the appellant as necessary), 
obtained, and associated with the claims file.  

Prison treatment records show that the veteran has been 
diagnosed with schizophrenia.  In addition, records in 2001 
show rule out PTSD and history of PTSD.  Records from 1993 
forward reflect symptoms of flashbacks and nightmares of 
Vietnam.  Earlier prison treatment records are not of record.  
The veteran should also be afforded a VA examination to 
determine if PTSD or any other psychiatric disorder as noted 
in the claims file is related to his active military service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment reports 
from each physician, hospital, or 
treatment center specified by the 
veteran, to include Dr. Roan (Florida 
State Hospital), Dr. James D. Larson, Dr. 
Lawrence Annis, and Dr. N. McClaren.

2.  Obtain all court evaluations/pre-
sentencing reports, transcript of 1993 
trial, and the records of treatment by 
any prison facility, not already of 
record.  

3.  Schedule the appellant for an 
examination by a VA psychiatrist to 
determine the nature and etiology of any 
current psychiatric disorder and to 
determine whether PTSD is present, and, 
if so, whether it is related to any in-
service stressor.  The claims file must 
be made available to and be reviewed by 
the examiner in conjunction with the 
requested study.  If the requested 
opinions cannot be medically determined 
without resort to mere conjecture, this 
should be stated.

*	The examiner should diagnose all 
current psychiatric disorders, and 
should reconcile all psychiatric 
diagnoses documented in the 
veteran's records.
*	The examiner should discuss 
whether the veteran meets the 
criteria found in DSM-IV for a 
diagnosis of PTSD.
*	The examiner should offer an 
opinion as to the date of onset of 
any diagnosed psychiatric 
disability.
*	The examiner should state whether 
it is at least as likely as not 
(50 percent or more probability) 
that any current psychiatric 
disability is the result of any 
incident during active service; 
any incident suffered prior to 
service (including family trauma); 
any incident suffered after 
service (including the life 
sentence prison term); or to any 
combination of these causes or 
some other cause.
*	If the examiner finds that any 
psychiatric disability clearly 
existed prior to the veteran's 
service, the examiner should state 
whether that psychiatric 
disability worsened during 
service.  If worsening occurred, 
the examiner should state whether 
or not any worsening was beyond 
that which would be due to the 
natural progression of the 
disorder.

4.  Thereafter, readjudicate the 
appellant's claim of service connection 
for psychiatric disability.  If any 
benefit sought on appeal remains denied, 
provide the appellant a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


